Citation Nr: 1611808	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans Appeals denying service connection for peripheral neuropathy and a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune, issued on May 18, 2015, is warranted.

2.  Entitlement to service connection for peripheral neuropathy, including as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to June 1986.

The Veteran also had reserve component service with a period of active duty for training from March 3, 1977, to August 19, 1977, and was a member of the Air National Guard of Alabama from June 1988 to June 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a May 18, 2015, decision, the Board denied the Veteran's claims of entitlement to service connection for peripheral neuropathy and a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune.  In August 2015, the Veteran's representative filed a motion to vacate the Board's May 18, 2015, decision and for recusal of the undersigned Veterans Law Judge.

In March 2016, the Vice Chairman of the Board denied the Veteran's motion to recuse or disqualify the undersigned Veterans Law Judge.  

In this regard, in the future, if the Veteran's representative has a concern regarding an issue with a Board decision, it may be prudent for him to communicate with the Veteran's Law Judge in the case first before filing such a motion, which substantial delayed the adjudication of this case. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for service connection for peripheral neuropathy and a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 18, 2015, the Board issued a decision denying service connection for peripheral neuropathy and a skin disability.

2.  In August 2015, the Veteran's representative filed a motion to vacate the Board's May 18, 2015, decision.


CONCLUSION OF LAW

The criteria for vacatur of the May 18, 2015, Board decision denying service connection for peripheral neuropathy and a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.904(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, where an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).

In its May 18, 2015, decision, the Board denied the Veteran's claims for service connection for peripheral neuropathy and a skin disability, including as due to exposure to contaminated water at Camp Lejeune.

In denying the claims, the Board relied in part on the independent medical opinion of examiner Dr. Lynda Terry-Choyke, who, in an addendum medical opinion, essentially opined that his peripheral neuropathy and skin disabilities were not related to his service, concurring with the opinion of an April 2013 VA examiner.  

In his August 2015 motion to vacate the Board's May 18, 2015 decision, the Veteran's representative argued that, the identity and credentials of the May 2013 independent medical examiner, Lynda Terry-Choyke (aka Lynda Terry and Lynda Choyke) are a contested matter.  Citing to a February 2015 Written Brief Presentation, he called into question the qualifications of the May 2013 independent medical examiner, stating that she did not appear to be licensed by the District of Columbia as a physician.  

In this regard, in the May 2015 decision, the Board found that a review of the D.C.'s Department of Health licensing page provides the physician's license number and shows her status as "active."

However, in view of the above, and to avoid further delay in these matters, the May 18, 2015, Board decision denying entitlement to service connection for peripheral neuropathy and a skin disability, is vacated.

Accordingly, the motion to vacate the Board's May 18, 2015 decision is granted.


ORDER

The decision of the Board denying service connection for peripheral neuropathy and a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune, issued on May 18, 2015, is vacated.

REMAND

The Veteran's representative has called into question the identity and credentials of independent medical examiner Lynda Terry-Choyke (aka Lynda Terry and Lynda Choyke) and argues that she is not licensed by the District of Columbia to engage in the practice of medicine.  

On remand, the AOJ should confirm the identify of Lynda Terry-Choyke and ascertain with certainty whether she is a licensed medical professional in the District of Columbia, and, thus, qualified to undertake an examination of the Veteran or provide a medical opinion, as is the case here, on behalf of VA.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the identity and credentials of examiner Lynda Terry-Choyke (aka Lynda Terry and Lynda Choyke) and determine whether she is a licensed medical professional in the District of Columbia, and the effective dates of such licensing, and then incorporate that information into the Veteran's claims folder.

All records and/or responses received should be associated with the claims file and copies should be provided to the Veteran and his representative.

2.  This is a complex issue.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




